Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 11, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  161003 (25)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  UMAR MUHAMMAD,
          Plaintiff-Appellant,

  v                                                                                    SC: 161003
                                                                                       COA: 350986
  LAKELAND CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion to extend time is considered and it is
  GRANTED.
          Within 21 days of the date of this order, appellant shall comply with the terms of
  the February 25, 2020 order. Failure to comply with this order shall result in the dismissal
  of this application.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 11, 2020
                                                                               Clerk